United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-40823
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SALVADOR VARGAS NAVARRO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:00-CV-376
                      USDC No. 4:96-CR-63-2
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Salvador Vargas Navarro, federal prisoner # 05101-010,

appeals the district court’s dismissal of his 28 U.S.C. § 2255

motion as untimely.   He maintains that because he filed his

motion within one year of the decision in Apprendi v. New Jersey,

530 U.S. 466 (2000), and because Apprendi effected a substantive

change in criminal law, it is applicable to his case.      Apprendi


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40823
                               -2-

is not retroactively applicable to cases on collateral review.

See United States v. Brown, 305 F.3d 304, 305-09 (5th Cir. 2002),

petition for cert. filed (U.S. Feb. 3, 2003)(No. 02-9606).   The

argument is foreclosed by the law of this circuit.   Id.   The

judgment of the district court is therefore AFFIRMED.